COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 ERIC B. DARNELL, Individually. and               §
 ERIC B. DARNELL, P.C.,
                                                  §
                                   Appellants,                      08-17-00067-CV
                                                  §
 v.                                                       Appeal from the 205th District Court
                                                  §
 LEE H. ROGERS, JR., DOROTHY R.                                 of El Paso County, Texas
 KEEBLE, BARBARA R. ROWE, and                     §
 LINDA R. FITE                                                    (TC# 2016DCV0857)
                                                  §
                                    Appellees.
                                                  §

                                             JUDGMENT

         The Court has considered this cause on the record and concludes there was error in the part
of the judgment dismissing Appellants’ claims against Appellees Keeble, Rowe, and Fite for
defamation and business disparagement. We therefore reverse that part of the judgment and those
claims are remanded to the trial court for further proceedings, in accordance with the opinion of
this Court.
         The Court further concludes that the portion of the final judgment dismissing Appellants’
remaining claims against Appellees Keeble, Rowe, and Fite are affirmed. We therefore affirm that
part of the judgment.
         It is further ordered that the award of attorney’s fees of $4,754.03 to Appellees Keeble,
Rowe, and Fite pursuant to Rule 91a is reversed and that claim for fees is remanded to the trial
court for further proceedings to determine the reasonable and necessary fees incurred with respect
to the claims for negligent misrepresentations, aiding and assisting, aiding and participating, acting
in participation, and conspiracy.
         The Court further finds that the part of the judgment awarding attorney’s fees of $5,335.00
to Appellee Rogers pursuant to the TCPA is reversed and judgment is rendered that Appellee
Rogers take nothing on that claim for fees.
       We further order that Appellants, and their sureties, if any, See Tex.R.App.P. 43.5, and
Appellees each pay one-half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JULY, 2019.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                                    2